DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Status of Claims 
Claims 1-20 of U.S. Application No. 16/721/744 filed on 012/19/2019 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.”

3. 	Regarding Claims 1-12 require a computer readable tangible storage device, which stores a program. The specification does not set forth what constitutes the computer readable tangible storage device as being non-transitory, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said device could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter. The claim states that these tangible devices are stored in a computer program product which can be interpreted as software, in that case hardware cannot be stored in software (program product). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of transmitting and receiving information leading to displaying that information. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
            Regarding claim 1, applicant recites the following:

1. At least one computer-readable medium, carrying instructions, which when executed by at least one data processor, assists in performing actions for a wirelessly connected vehicle, the instructions comprising: transmitting, by a cloud-based network server and to a service provider capable of providing services to a driver or a connected vehicle, parameters associated with occurrence of an event associated with the connected vehicle, wherein the parameters include information associated with the occurrence of the event at the connected vehicle and 
The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of receiving data and displaying information. The predicting and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “processor”and “computer readable medium” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
 “processor”, “computer readable medium” described in paragraph [0029 and 0033] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. 

Regarding claims 3-11, collective functions merely provide generic computer implementation.
Regarding claim 12, applicant recites a method performing functionalities identical to those of the apparatus of claim 1. The integration of a method in claim 12 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 13, applicant recites a non-transitory readable medium performing functionalities identical to those of the apparatus of claim 1. The integration of a method in claim 13-20 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ricci et al. [US 2014/0309870 A1], hereinafter referred to as Ricci, in view of Sedlik et al. [US 2017/0084175 A1], hereinafter referred to as Sedlik.
		As to Claim 1, 12 and 13,  Ricci discloses at least one computer-readable medium, carrying instructions, which when executed by at least one data processor, assists in performing actions for a wirelessly connected vehicle ([see at least 0349 and 0418]), the instructions comprising: transmitting, by a cloud-based network server and to a service provider capable of providing services to a driver or a connected vehicle, parameters associated with occurrence of an event associated with the connected vehicle, wherein the parameters include information associated with the occurrence of the event at the connected vehicle and information identifying a context for the occurrence of the event at the connected vehicle, and wherein the service provider is identified via information associated with service providers stored within a database of a network carrier ([see at least 0493, 0627, 0634 and 0680]) ;  and sending, via the cloud-based network server, the information associated with the one or more services to be provided from the service provider to the connected vehicle, which presents the information via a display to the driver of the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).  
	Ricci does not explicitly disclose receiving, at the cloud-based network server and from the service provider, information associated with one or more services to be provided to the connected vehicle from the service provider in response to the occurrence of the event at the connected vehicle. However Sedlik teaches receiving, at the cloud-based network server and from the service provider, information associated with one or more services to be provided to the connected vehicle from the service provider in response to the occurrence of the event at the connected vehicle ([see at least 0029 and 0032], “A transit event 110 may arise that is detected by a device on board a vehicle 104, which transmits a notification 208 of the transit event 110 to the transit service 202. The transit service 202 may identify the vehicle area group 206 of the vehicle 106 reporting the transit event 110, and the other vehicles 104 of the vehicle area group 206. The transit service 202 may then broadcast a notification 210 of the transit event 110 to the other vehicles 104 within the vehicle area group 206 for the location 204. For example, in the example scenario 200 of FIG. 2, the transit event 110 may be relevant to a subset of the vehicles 104 communicating with the transit service 202 (e.g., vehicles 1, 2, and 3, wherein vehicle 3 reports the transit event 110 to the transit service 202), and not relevant to other vehicles 104 that are farther away from the site of the transit event 110, such as vehicles 4 and 5. Accordingly, the transit service 202 may selectively broadcast the notification 210 to vehicles 1 and 2, and may refrain from broadcasting the notification 210 to vehicle 3 (which initiated the notification 208 of the transit event 110) and/or vehicles 4 and 5 (which are not in the same vehicle area group 206). In this manner, the transit service 110 may utilize a cloud-based architecture for broadcasting notifications 210 of transit events 110 to the vehicles 104 of the location 204 affected by the transit event 110, and may do so by utilizing the pre-formed vehicle area group 206 that identifies such vehicles 104, in accordance with the techniques presented herein”). Both Ricci and Sedlik illustrate similar methods of cloud based communication between a network and a vehicle.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Ricci, to incorporate cloud-based network server from the service provider, as taught by Sedlik, for the purpose of improving vehicle communicates to notify or adjust vehicle control based on events.

Claim 2 and 15, Ricci discloses a computer readable medium, wherein the information associated with the occurrence the event includes information from the connected vehicle that indicates an abnormal operation of the connected vehicle for a certain period of time  -24-135027888.1([see at least 0493, 0627, 0634 and 0680]).  

 	As to Claim 3, Ricci discloses a computer readable medium, wherein the information associated with the occurrence of an event includes information from the connected vehicle that indicates an abnormal operation of one or more components of the connected vehicle for a certain period of time ([see at least 0493, 0627, 0634 and 0680]).  

 	As to Claim 4 , Ricci discloses a computer readable medium, wherein the information associated with the occurrence of an event includes information from the connected vehicle that indicates a fuel level for the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).  

 	As to Claim 5 and 16 , Ricci discloses a computer readable medium, wherein transmitting parameters includes: transmitting parameters associated with the occurrence of one or more service providers that are located within a geographical area that includes the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).    

 	As to Claim 6, Ricci discloses a computer readable medium, wherein transmitting parameters includes: transmitting parameters associated with the occurrence of the event to one or more service providers that are located within a geographical area that is predicted to be a current travel destination of the connected vehicle  ([see at least 0493, 0627, 0634 and 0680]).  

As to Claim 7, Ricci discloses a computer readable medium, wherein transmitting parameters includes: transmitting parameters associated with the occurrence of the event to one or more service providers that are located along a route currently traveled by the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).  -25- 135027888.1  

 	As to Claim 8, Ricci discloses a computer readable medium, wherein transmitting parameters includes: transmitting parameters associated with the occurrence of the event to a first service provider capable of providing a service to the driver of the connected vehicle associated with the event at the connected vehicle; and transmitting parameters associated with the occurrence of the event to a second service provider capable of providing a service to the driver that is unconnected to the event at the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).  

 	As to Claim 9, Ricci discloses a computer readable medium, wherein the transmitted parameters include information identifying a current location of the connected vehicle during the occurrence of the event at the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).  

 	As to Claim 10, Ricci discloses a computer readable medium, wherein a display of the connected vehicle presents the information to the driver of the connected vehicle ([see at least 0493, 0627, 0634 and 0680]).  

Claim 11, Ricci discloses a computer readable medium, wherein receiving information associated with one or more services includes receiving information that identifies an incentive provided to the driver of the connected vehicle to utilize the one or more services provided from the service provide ([see at least 0493, 0627, 0634 and 0680]). 
 
As to Claim 14, Ricci discloses a computer readable medium, wherein identifying, at the cloud-based network server, a subset of the other vehicles located within the geographic area predicted to be affected by the occurrence of the event includes: determining, from the information related to the event, a location of the vehicle, a current status of the vehicle, and a predicted destination of the vehicle; selecting the subset of the other vehicles based on the determined location of the vehicle and the predicted destination of the vehicle; and determining the action to be performed based on the current status of the vehicle ([see at least 0493, 0627, 0634 and 0680]).  

As to Claim 17, Ricci discloses a computer readable medium, wherein receiving information from the vehicle includes receiving information from the vehicle that indicates: a destination to which the vehicle is traveling; and that the vehicle is traveling in an emergency mode of travel to the destination ([see at least 0603 and 0845]).   

As to Claim 18, Ricci discloses a computer readable medium, wherein the performed action includes transmitting information that indicates a change in traffic conditions for the subset of the other vehicles based on the occurrence of the event ([see at least 0351, 0490, 0496, 0498 and 0638]).  

As to Claim 19, Ricci discloses a computer readable medium, wherein the performed action includes transmitting information that causes displays within vehicles of the subset of the other vehicles to present information that depicts a change in traffic conditions based on the occurrence of the event  ([see at least 0351, 0490, 0496, 0498 and 0638]).  

As to Claim 20, Ricci discloses a computer readable medium, wherein the performed action includes transmitting information that causes displays within vehicles of the subset of the other vehicles to present information that identifies a location of the vehicle and information that represents the occurrence of the event ([see at least 0493, 0627, 0634 and 0680]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAZAN A SOOFI/Primary Examiner, Art Unit 3668